PEE CUEIAM.
This is an appeal from an order of the Juvenile Court, Domestic Eelations Department, of the Circuit Court of Multnomah County, denying a rehearing in a matter resulting in an order of a permanent commitment of Felix Quicio, Jr., previously determined to be a dependent child. The petitioner and appellant is the boy’s mother, Evelyn Quicio.
A careful review of the record reveals no legal questions calling for special attention. That circumstance, together with our examination of the facts, justify the conclusion that the appeal is without merit.
The order denying the rehearing is affirmed.